Name: Decision No 2/1999 of the EU-Slovenia Association Council of 29 April 1999 adopting the terms and conditions for the participation of Slovenia in Community programmes in the fields of training, youth and education
 Type: Decision
 Subject Matter: research and intellectual property;  Europe;  teaching;  European construction;  technology and technical regulations
 Date Published: 1999-10-01

 Avis juridique important|21999D1001(01)Decision No 2/1999 of the EU-Slovenia Association Council of 29 April 1999 adopting the terms and conditions for the participation of Slovenia in Community programmes in the fields of training, youth and education Official Journal L 256 , 01/10/1999 P. 0069 - 0072DECISION No 2/1999 OF THE EU-SLOVENIA ASSOCIATION COUNCILof 29 April 1999adopting the terms and conditions for the participation of Slovenia in Community programmes in the fields of training, youth and education(1999/648/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, acting in the framework of the European Union, of the one part, and the Republic of Slovenia(1), of the other, and in particular Article 106 thereof,(1) Whereas according to Article 106 of the Europe Agreement and Annex XI thereto, Slovenia may participate in Community framework programmes, specific programmes, projects or other actions notably in the fields of training, youth and education;(2) Whereas according to the said Article the terms and conditions for the participation of Slovenia in these activities shall be decided by the Association Council,HAS DECIDED AS FOLLOWS:Article 1Slovenia shall participate in the Community programmes Leonardo da Vinci, Youth for Europe and Socrates according to the terms and conditions set out in Annexes I and II which shall form an integral part of this Decision.Article 2This Decision shall apply for the duration of the programmes.Article 3This Decision shall enter into force on the first day of the month following is adoption.Done at Brussels, 29 April 1999.For the Association CouncilThe ChairmanJ. FISCHER(1) OJ L 51, 26.2.1999, p. 3.ANNEX ITERMS AND CONDITIONS FOR THE PARTICIPATION OF SLOVENIA IN THE LEONARDO DA VINCI, YOUTH FOR EUROPE AND SOCRATES PROGRAMMES1. Slovenia will participate in all activities of the Leonardo da Vinci, Youth for Europe and Socrates programmes (hereinafter called "programmes") in conformity, unless otherwise provided in this Decision, with the objectives, criteria, procedures and deadlines as defined in Council Decisions 94/819/EC of 6 December 1994 establishing an action programme for the implementation of a European Community vocational training policy(1), Decision No 818/95/EC of the European Parliament and of the Council of 14 March 1995 adopting the third phase of the Youth for Europe programme(2) and Decision No 819/95/EC of the European Parliament and of the Council of 14 March 1995 establishing the European Community action programme Socrates(3).2. The terms and conditions for the submission, assessment and selection of applications related to eligible institutions, organisations and individuals of Slovenia will be the same as those applicable to eligible institutions, organisations and individuals of the Community.Language preparation and training activities concern the official languages of the Community. In exceptional circumstances, other languages may be accepted if the implementation of the programmes so requires.3. To ensure the Community dimension of the programmes, transnational projects and activities proposed by Slovenia will be required to include a minimum number of partners from the Member States of the Community. This minimum number will be decided in the framework of the implementation of the programmes, taking into account the nature of the various activities, the number of partners in a given project, and the number of countries participating in the programme. Projects and activities carried out solely between Slovenia and EFTA States which are parties to the EEA agreement or any other third countries, including those with an Association agreement with the Community, to which participation in the programmes is open, are not eligible for Community financial support.4. In conformity with the terms of the relevant provisions of the Decisions on Leonardo da Vinci, Youth for Europe and Socrates, Slovenia will provide the appropriate structures and mechanisms at national level and will take all other necessary steps to ensure national coordination and organisation of the implementation of the programmes.5. Slovenia will pay each year a contribution to the general budget of the European Communities to cover the costs resulting from its participation in the programmes (see Annex II).The Association Committee is entitled to adapt this contribution whenever necessary.6. The Member States of the Community and Slovenia will make every effort, with the framework of existing provisions, to facilitate the free movement and residence of students, teachers, university administrators, young people and other eligible persons moving between Slovenia and the Member States of the Community for the purpose of participating in activities covered by this Decision.7. Without prejudice to the responsibilities of the Commission of the European Communities and the Court of Auditors of the European Communities in relation to the monitoring and evaluation of the programmes pursuant to the decisions concerning Leonardo da Vinci, Youth for Europe and Socrates (Articles 10, 9 and 8 respectively), the participation of Slovenia in the programmes will be continously monitored on a partnership basis involving the Commission of the European Communities and Slovenia. Slovenia will submit to the Commission relevant reports and take part in other specific activities undertaken by the Community in that context.8. Without prejudice to the procedures referred to in Article 6 of the Decision on Leonardo da Vinci, Article 6 of the Decision on Youth for Europe and Article 4 of the Decision on Socrates, Slovenia will be invited to coordination meetings on any question concerning the implementation of this Decision prior to the regular meetings of the Committees. The Commission will inform Slovenia about the results of such regular meetings.9. The language to be used as regards the application process, contracts, reports to be submitted and other administrative arrangements for the programmes, will be one of the official languages of the Community.(1) OJ L 340, 29.12.1994, p. 8.(2) OJ L 87, 20.4.1995, p. 1.(3) OJ L 87, 20.4.1995, p. 10.ANNEX IIFINANCIAL CONTRIBUTION OF SLOVENIA TO LEONARDO DA VINCI, SOCRATES AND YOUTH FOR EUROPE1. The financial contribution of Slovenia will cover:- subsidies or any other financial support from the programmes to Slovene participants;- financial support from the programmes to the functioning of the national agencies, where applicable;- supplementary administrative costs related to the management of the programmes by the Commission stemming from Slovenia's participation.2. For every financial year, the aggregated amount of subsidies or any other financial support received from the programmes by the Slovene beneficiaries and by the national agencies of Slovenia will not exceed the contribution paid by Slovenia, after deduction of the supplementary administrative costs.Should the contribution paid by Slovenia to the general budget of the European Communities, after deduction of the supplementary administrative costs, be higher than the agregated amount of the subsidies or other financial support received by the Slovene beneficiaries and by the national agencies from the programmes, the Commission of the European Communities will transfer the balance to the next budgetary exercise, and it will be deducted from the following year's contribution. Should such a balance be left when the programmes come to an end, the corresponding amount will be reimbursed to Slovenia.3. LEONARDO DA VINCISlovenia's annual contribution will be EUR 1006000 in 1999. From this sum, an amount of EUR 66000 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Slovenia's participation.4. SOCRATESSlovenia's annual contribution will be EUR 856000 in 1999. From this sum, an amount of EUR 856000 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Slovenia's participation.5. YOUTH FOR EUROPESlovenia's annual contribution will be EUR 321000 in 1999 for participating in all the actions of the programme, except Action D.From this sum, an amount of EUR 21000 in 1999 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Slovenia's participation.6. The financial regulation applicable to the general budget of the European Communities will apply, notably to the management of the contribution of Slovenia.After the entry into force of this Decision the Commission will send to Slovenia a call for funds corresponding to its contribution to the costs under this Decision.This contribution shall be expressed in euro and paid into a euro bank account of the Commission.The calculation of the annual contribution is based on a participation during a full financial year. Should the Association Council Decision enter into force in the course of a year, the contribution for that year will be adapted taking into account the state of implementation of the programmes for that particular year.Slovenia will pay its contribution to the annual costs under this Decision according to the call for funds, at the latest three months after the call for funds is sent. Any delay in the payment of the contribution will give rise to the payment of interest by Slovenia on the outstanding amount from the due date. The interest rate corresponds to the rate applied by the European Central Bank, for the month of the due date, for its operations in euro(1), increased by 1,5 percentage points.7. Slovenia will pay the supplementary administrative costs referred to in paragraphs 3, 4 and 5 from its national budget.8. Of the remainder of its annual contribution to the Leonardo da Vinci programme, referred to in paragraph 3, Slovenia will pay EUR 470000 from its national budget in 1999. Subject to regular PHARE programming procedures, EUR 470000 will be paid from Slovenia's annual PHARE National Programme of 1999.Of the remainder of its annual contribution to the Socrates programme, referred to in paragraph 4, Slovenia will pay EUR 400000 from its national budget in 1999. Subject to regular PHARE programming procedures, EUR 400000 will be paid from Slovenia's annual PHARE national programme for 1999.Of the remainder of its annual contribution to the Youth for Europe programme, referred to in paragraph 5, Slovenia will pay EUR 150000 from its national budget in 1999. Subject to regular PHARE programming procedures, EUR 150000 will be paid from Slovenia's annual PHARE national programme for 1999.(1) Rate published monthly in the Official Journal of the European Communities - C series.